—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Dye, J.), dated January 7, 2003, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly denied the defendant’s motion for summary judgment. Santucci, J.P., Feuerstein, Goldstein, Schmidt and Cozier, JJ., concur.